DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 1 July, 2019.
Claims 1 - 20 are currently pending and have been examined.
The present application is a continuation of U.S. Application Number 12/644,919 now Abandoned.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
The Claims are Directed to Non-Statutory Subject Matter
Claims 9 – 15 are rejected under 35 U.S.C. 101 because the claims are not directed to one of the statutory categories (process, machine, manufacture or composition). Claims 9 – 15 are directed to machine-readable medium encoded with instruction; however, machine-readable medium may reasonably be construed to include signals or carrier waves, which are not directed to one of the statutory categories (process, machine, manufacture or composition) and is non-statutory. In order to overcome this rejection, applicant may amend Claims 9 – 15 to positively recite a “non-transitory” computer-
The Claims are Directed to a Judicial Exception without a Practical Application of the Exception or Significantly More
Claim 1 is representative. Claim 1 recites:
A method of creating a menu for an adapted a medical workflow, the method implemented by a processor coupled to a hospital network, comprising:
receiving a patient identity of a patient and a healthcare worker identity of a healthcare worker associated with the patient;
receiving, based on a scanning of a medical object, a message comprising medical information data that identifies the medical object;
determining an operating state or a vital state of the patient, and one or more state values associated with the identified medical object;
generating a workflow including a list of predicted medical action options based on the identified healthcare worker and based on the determined operating state or vital state of the patient;
creating a menu for displaying the list of predicted medical action options;
disabling one or more of the predicted medical action options in the menu based on the determined one or more state values associated with the identified medical object; and
communicating for display on a graphic interface the a menu comprising the disabled one or more predicted medical action options, wherein the disabled one or more predicted medical action options is visible in the menu but unselectable by the healthcare worker. 

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
Claims 1 – 8 and 16 – 20 are directed to a system and a method which are included in the statutory categories of invention. Claims 9 – 15 are directed to machine-readable medium which is not included in the statutory categories of invention as shown above. Claims 9 - 15 are included in this rejection in order to have a complete record. Examiner assumes that the claim maybe easily amended to overcome this defect.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
generating a workflow including a list of predicted medical action options based on the identified healthcare worker and based on the determined operating state or vital state of the patient. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The claims recite generating a workflow – a list of predicted medical action options - for an identified healthcare worker based on a state - an operating state or a vitals state - of an identified patient. The list of options are displayed in a menu where one or more of the options are disabled from being selectable based on a state value determined for an identified medical object. The specification discloses problems with prior art systems such as changes in workflow configurations such as: requiring tasks to be performed in a different order; requiring additional tasks; etc. are “disruptive to the workflow that the As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a server, scanner and database; 
receiving a patient identity of a patient and a healthcare worker identity of a healthcare worker associated with the patient;
receiving, based on a scanning of a medical object, a message comprising medical information data that identifies the medical object;
determining an operating state or a vital state of the patient, and one or more state values associated with the identified medical object;
creating a menu for displaying the list of predicted medical action options;
disabling one or more of the predicted medical action options in the menu based on the determined one or more state values associated with the identified medical object; and
communicating for display on a graphic interface the a menu comprising the disabled one or more predicted medical action options, wherein the disabled one or more predicted medical action options is visible in the menu but unselectable by the healthcare worker. 
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The server, scanner and database are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving patient/healthcare worker/medical object identifiers and determining states Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract workflow task generation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract workflow task generation process. Receiving information and requesting information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Similarly, creating, communicating and displaying a menu is a well-understood, routine and conventional computer function – i.e. displaying the results of the abstract process as in Electric Power Group. The specification discloses that displaying workflow tasks to a healthcare worker on a display screen is purely 
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a server, scanner and database; machine-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: options based on worker authorization or past actions (2, 6, 10, 12, 17, 19); types of medical information (7, 8, 11); those that recite additional abstract ideas; those that recite well-understood, routine and conventional activity or computer functions including: session management (3, 13, 18); database access (4, 14, 20); those that recite insignificant extra-solution activities; prompting for feedback based on a selection (2, 11); providing additional data in additional recommendations (13); manually updating the database (5, 15); or those that are an 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 9 - 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holland et al.: (US PGPUB 2005/0144043 A1) in view of Crampe et al.: (US PGPUB 2004/0169673 A1).
CLAIMS 1, 9 and 16
Holland discloses a medication management system that includes the following limitations:
receiving a patient identity of a patient and a healthcare worker identity of a healthcare worker associated with the patient; receiving, based on a scanning of a medical object, a message comprising medical information data that identifies the medical object; (Holland 0067, 0075, 0077, 0080, 0081, 0083, 0096, 0136, 0143, 0144).
Holland teaches patients, caregivers and medical object such as medication containers, infusion pumps, etc. that have machine readable indicators containing identification information that are scanned to enter the identifiers into a computer.
determining an operating state or a vital state of the patient, and one or more state values associated with the identified medical object; (Holland 0069, 0083, 0084, 0088, 0089, 0102, 0108).
Holland teaches applying rules to current patient conditions such as lab results, vital sign monitoring and clinical assessments to determine a new patient condition which notifies the 
generating a workflow including a list of predicted medical action options based on the identified healthcare worker and based on the determined operating state or vital state of the patient; (Holland 0084, 0102, 0103, 0105, 0108, 0143, 0144).
Holland sends an order confirmation message based on an identified caregiver and the status of the Five Right check status of an identified medication. Holland also uses a new patient condition determined by the system to notify a caregiver of needed changes to tasks such as changes to an infusion rate.
creating a menu for displaying the list of predicted medical action options; communicating for display on a graphic interface the menu; (Holland 0077, 0082, 0083, 0137, 0143).
Holland discloses displaying a list of tasks (i.e. a menu) based on a patient ID, a caregiver ID and a medication ID.
With respect to the following:
disabling one or more of the predicted medical action options in the menu based on the determined one or more state values associated with the identified medical object; and communicating for display on a graphic interface the a menu comprising the disabled one or more predicted medical action options, wherein the disabled one or more predicted medical action options is visible in the menu but unselectable by the healthcare worker; (Crampe 0023, 0024, 0029, 0034, 0038, 0057, 0058, 0067).
Crampe discloses a user interface for computer assisted surgery that includes displaying respective steps that the surgical team must follow. Steps in the surgical procedure are displayed 
CLAIMS 2, 10 and 17
The combination of Holland/Crampe discloses the limitations above relative to Claims 1, 9 and 16. Additionally, Holland discloses the following limitations:
wherein generating the list of predicted medical action options is further based on the healthcare worker's identity and authorization level; (Holland 0143) – disclosing retrieving tasks that the caregiver is authorized to perform.
CLAIMS 4, 14 and 20
The combination of Holland/Crampe discloses the limitations above relative to Claims 1, 9 and 16. Additionally, Holland discloses the following limitations:
accessing a workflow database comprising medical action option entries; and including at least one of the medical action option entries in the generated workflow; (Holland 0182) – disclosing retrieving tasks from an HIS.
CLAIMS 7 and 11
The combination of Holland/Crampe discloses the limitations above relative to Claims 1 and 9. Additionally, Holland discloses the following limitations:
wherein the medical information data comprises barcode information; (Holland 0067, 
CLAIM 8
The combination of Holland/Crampe discloses the limitations above relative to Claim 1. Additionally, Crampe discloses the following limitations:
wherein the medical information data comprises a medical action selected by the healthcare worker; (Crampe 0024, 0027, 0056). 
Crampe discloses advancing through the respective steps based, in part, on successfully completed steps. Steps are completed by a user selecting an affirmation action button. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the medication management system of Holland so as to have included determining tasks based on tasks successfully completed, in accordance with the teaching of Crampe, in order to insure the proper completion of mandatory steps.
Claims 6, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holland et al.: (US PGPUB 2005/0144043 A1) in view of Crampe et al.: (US PGPUB 2004/0169673 A1) and in view of Stoval III et al.: (US PGPUB 2009/0178004 A1).
CLAIMS 6, 12 and 19
The combination of Holland/Crampe discloses the limitations above relative to Claims 1, 9 and 16. With respect to the following limitations:
wherein the list of predicted medical action options is generated based on past actions associated with the identified medical object that were performed by one or more healthcare workers having a similar role with the identified healthcare worker; (Stoval III 0025, 0029 – 0031, 0034, 0041).
.
Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holland et al.: (US PGPUB 2005/0144043 A1) in view of Crampe et al.: (US PGPUB 2004/0169673 A1) and in view of Budd: (US PGPUB 2002/0046047 A1).
CLAIMS 5 and 15
The combination of Holland/Crampe discloses the limitations above relative to Claims 1 and 9. Additionally, Holland discloses the following limitations:
wherein the workflow and the list of predicted medical action options is generated from a workflow database; (Holland 0182) – disclosing retrieving tasks from an HIS.
With respect to the following limitations:
updating the workflow database based on a system administrator's input; (Budd 0028, 0045 – 0047, 0054 - 0057).
Budd discloses a patient care management system that includes rules that automate task generation for patient care based on current patient status and previous tasks performed. Outcomes are analyzed and rules changes are based on a system administrator’s input. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the medication management system of Holland so as to have included an administrator .
Claims 3, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holland et al.: (US PGPUB 2005/0144043 A1) in view of Crampe et al.: (US PGPUB 2004/0169673 A1) and in view of Budd: (US PGPUB 2002/0046047 A1).
CLAIMS 3, 13 and 18
The combination of Holland/Crampe discloses the limitations above relative to Claims 1 and 9. With respect to the following limitations:
starting a session based on a scan of a patient identification or a log in by the healthcare worker; and associating session information from the session with the medical information data, wherein generating the list of predicted medical action options comprises selecting a next action based on prior actions performed by the healthcare worker during the session; (see Martin column 3 line 8-12 and line 55 - 60, column 4 line 42 - 67, column 5 line 9-22 and line 31 - 40, column 8 line 20 - 33 and line 43 - 57, and column 9 line 7 - 16).
Holland/Crampe teaches determining a probability for each medical action option and displaying an array of links to tasks arranged based on the likelihood that the user will select that task. The links are predicted based on the user’s entire history or they may be based on “more recent history”. However, Holland/Crampe does not disclose workflow action option predictions based on the user’s history that occurred during a particular session. Martin teaches a user behavior prediction system that predicts a user’s next action based on actions logged in a database for a particular session. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medication management system of Holland so as to .
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2009/0228519 to Purcell et al. discloses updating a task list by an administrator.
JP 2001/134706 A to Zhou discloses a system and method for predicting the action of a user in the future based on actions of the user in the past.
“Predicting User Tasks: I Know What You’re Doing!” to Stumpf et al. discloses predicting user tasks based on past tasks.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Date: 13 February, 2021